
	
		II
		111th CONGRESS
		1st Session
		S. 724
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2009
			Mr. Barrasso (for
			 himself and Mr. Vitter) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Endangered Species Act of 1973 to
		  temporarily prohibit the Secretary of the Interior from considering global
		  climate change as a natural or manmade factor in determining whether a species
		  is a threatened or endangered species, and for other purposes.
	
	
		1.Requirement relating to
			 global climate change
			(a)FindingsCongress
			 finds that—
				(1)without the
			 cooperation of other countries, the United States cannot reverse global climate
			 change to ensure the recovery of species that are listed as threatened or
			 endangered species on the list of threatened species or the list of endangered
			 species published under section 4(c)(1) of the Endangered Species Act of 1973
			 (16 U.S.C. 1533(c)(1)); and
				(2)the ratification
			 of an international agreement by each major carbon emitting country is the
			 likely path towards—
					(A)reversing global
			 climate change; and
					(B)ensuring through
			 applicable laws (including regulations) the recovery of species described in
			 paragraph (1) that are affected by global climate change.
					(b)Requirement
			 relating to global climate changeSection 4(a) of the Endangered
			 Species Act of 1973 (16 U.S.C. 1533(a)) is amended—
				(1)in paragraph
			 (1)(E), by inserting subject to paragraph (4), before
			 other natural; and
				(2)by adding at the
			 end the following:
					
						(4)Requirement
				relating to global climate change
							(A)DefinitionsIn
				this paragraph:
								(i)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
								(ii)Global climate
				changeThe term global climate change includes any
				significant increase in—
									(I)global air
				temperatures; or
									(II)global sea
				levels.
									(iii)Greenhouse
				gasThe term greenhouse gas has the meaning given
				the term in section 1610(a) of the Energy Policy Act of 1992 (42 U.S.C.
				13389(a)).
								(iv)Major emitter
				of greenhouse gas
									(I)In
				generalThe term major emitter of greenhouse gas
				means any country that the Administrator determines to be a major emitter of
				greenhouse gas.
									(II)InclusionsThe
				term major emitter of greenhouse gas includes—
										(aa)China;
										(bb)India;
				and
										(cc)the United
				States.
										(B)Duties of
				Secretary
								(i)Ratification of
				international agreementIn determining whether any species is a
				threatened or endangered species under paragraph (1), the Secretary shall not
				consider global climate change as a natural or manmade factor under paragraph
				(1)(E) until the date on which the Administrator notifies the Secretary that
				each major emitter of greenhouse gas has ratified an international agreement to
				reduce the quantity of greenhouse gases emitted from each major emitter of
				greenhouse gas.
								(ii)Compliance
				with international agreement
									(I)Annual
				determinationsThe Secretary shall, on an annual basis, request
				the Administrator to determine whether each major emitter of greenhouse gas is
				in compliance with the international agreement described in clause (i).
									(II)EffectsIf
				the Administrator determines that any major emitter of greenhouse gas is not in
				compliance with the international agreement described in clause (i) for the
				period covered by the determination—
										(aa)the Secretary
				shall not consider global climate change as a natural or manmade factor under
				paragraph (1)(E) until the date on which the Administrator notifies the
				Secretary that each major emitter of greenhouse gas is in compliance with the
				international agreement; and
										(bb)each species
				that the Secretary has determined to be a threatened or endangered species
				under paragraph (1) as the result of global climate change shall not be
				considered to be a threatened or endangered species until the date described in
				item
				(aa).
										.
				(c)Effective
			 dateThe amendments made by subsection (b) take effect on January
			 1, 2006.
			
